 OTTAWA SILICA COMPANY449Ottawa Silica CompanyandCylinder Gas, Chemical,Petroleum,Auto Service and Accessory Drivers,Maintenance,Mechanics,Helpers and Inside Em-ployees Local No. 283,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Cases 7-CA-8018(1) and7-CA-8018(3)June 13, 1972DECISION AND ORDEROn May 28, 1971, Trial Examiner Max Rosenburgissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief. The Board granted oral argumentwhich was held on October 4, 1971, with the partiesparticipating therein.The Board has considered the record and the TrialExaminer's Decision, brief, and oral argument andhas decided to affirm the Trial Examiner's rulings,findings, and conclusions only to the extent consist-ent herewith.The Trial Examiner found that Respondent violat-ed Section 8(a)(1) and (3) of the Act when, on June 1,1970, it locked out its employees at its Rockwood,Michigan, plant and continued to operate thatfacilitywith temporary replacements. He furtherfound that Respondent violated Section 8(a)(l), (3),and (5) by its unilateral refusal to award holiday andvacation pay to the locked-out employees until afterthe parties had completed negotiations on a newcollective-bargaining agreement. The Trial Examinerdismissed that portion of the complaint whichalleged that Respondent violated Section 8(a)(1), (3),and (5) by unilaterally deviating from the terms of arecently expired contract with the Union in with-holding guaranteed workweek pay. A majority of theBoard disagrees with the Trial Examiner's lockoutfindings' and the Board unanimously adopts hisfindings as to the withholding of guaranteed work-week pay and holiday and vacation pay.2With respect to the lockout and continued opera-tionwith replacements, in reliance on the Board'sdecision inInland Trucking Co. and Wesley MeilahmCo-Partners d/b/aOshkosh Ready-Mix Co., 179NLRB 350, enfd. 440 F.2d (C.A. 7), The TrialExaminer reasoned that by utilizing temporary laborto perform the duties of employees whom it hadlocked out Respondent interfered with, restrained,and coerced unit employees in the exercise of rightsguaranteed by Section 7 of the Act, and concomi-tantlydiscouragedmembership in the Union bydiscrimination against them in respect to their hireand tenure of employment, without legitimate andsubstantial justification, in violation of Section8(a)(1) and (3) of the Act. In so holding, the TrialExaminer rejected the General Counsel'sinitialthesis that Respondent's lockout, when viewed in thelight of continued operations by the utilization oftemporary replacements, inherently destroyed impor-tant rights of its employees and constituteda per seviolation of Section 8(a)(1) and (3). He found, rather,that the Employer, having somewhat intruded on itsemployees' Section 7 rights, had failed to adducesufficient evidence to establish the economic legiti-macy of the lockout. In the light of Respondent'sacknowledgement that its lockout, coupled with theuseof temporary replacements, caused "some"impingement on rights guaranteed to unit employeesunder the Act, the Trial Examiner considered thatthe only inquiry remaining for him was whetherRespondent had carried its burden of proof that itwas motivated by legitimate objectives. He conclud-ed that the Respondent had not carried its burden inthis regard.For the reasons hereinafter indicated, we areunable to agree with the Trial Examiner's dispositionof the lockout issue posed in this case. We start withthe decision of the United States Supreme Court inAmerican Ship Building Co. v. N.L.R.B.,380 U.S. 300(1965), in which the Court made clear that anemployer violates neither Section 8(a)(1) nor Section8(a)(3)when, after a bargaining impasse has beenreached, he temporarily shuts down his plant andlaysoffhisemployees for the sole purpose ofbringing economic pressure to bear in support of hislegitimate bargaining position. The Court pointedout that the lockout is not "one of those acts whichare demonstrably so destructive of collective bar-gaining that the Board need not inquire intoemployermotivation, asmight be the case, forexample, if an employer permanently discharged hisunionized staff and replaced them with employeesknown to be possessed of a violentanti-unionanimus." 380 U.S. at 309. The Court observed thatthe lockoutmay well dissuade employees fromadhering to the position which they initially adoptedin the bargaining, but the right to bargain collectivelydoes not entail any "right" to insist on one's positionfree from economic disadvantage. It is true, said theCourt, that recognition of the lockout deprives theunion of exclusive control of the timing and durationof work stoppages calculated to influence the resultof collective-bargaining negotiations, but there isnothing in the statute which would imply that theright to strike "carries with it" the right exclusively to,ChairmanMiller sets forth his reasons therefor in a separatevacation and holiday pay, we adopt his reasoning respecting the latter onlyconcurrence.to the extent that it assumes the lawfulness of the lockout.2While we agree with the Trial Examiner in finding the violations as to197 NLRB No. 53 450DECISIONSOF NATIONALLABOR RELATIONS BOARDdetermine the timing and duration of all workstoppages. The Court could not see the employer'suse of a lockout solely in support of a legitimatebargaining position as being in any way inconsistentwith the right to bargain collectively or with the rightto strike.With respect to Section 8(a)(3) of the Act, theSupreme Court, inAmerican Ship Building,observedthat where the purpose and effect of the lockout areonly to bring pressure upon the union to modify itsdemands its use does not carry with it any necessaryimplication that the employer acted to discourageunionmembership or otherwise to discriminateagainst union members as such. Concluding that itdoes not appear that the natural tendency of thelockout is severely to discourage union membershipwhile serving no significant employer interest, theCourt rejected the Board's finding of a violation ofSection 8(a)(1) and (3).3 Prior toAmerican ShipBuilding,inN.L.R.B. v. Truck Drivers Local UnionNo. 449 (Buffalo Linen),353U.S. 87 ,(1957), theSupreme Court had held that the right to strike wasnot so absolute U.S. 87 (1957), the Supreme Courthad held that the right to strike was not so absoluteas to deny self-help by employers when legitimateinterest of employees and employers collided, andthat the ultimate problem was the balancing of theconflicting legitimate interest. 353 U.S. at 96.InN.L.R.B. v. Brown, et al., d/b/a Brown FoodStores,380 U.S. 278 (1965), the Supreme Courtreaffirmed its views stated inAmerican Ship Building,which was decided on the same day, that a lockout isnot an unfair labor practice simply because it is usedby an employer to bring pressure to bear in supportofhisbargaining position after an impasse inbargaining negotiations has been reached. Having soheld, the Court stated that it did not see how thecontinued operations of the employers there involvedand their use of temporary replacements impliedhostilemotivations any more than the lockout itself;nor could the Court see how they were inherentlymore destructive of employee rights.The Supreme Court expressly rejected the Board'sargument inBrown Food Storesthat justification forthe inference of hostile motivation appeared in the3 InAmerican Ship Buildingthe Supreme Court made clear that, contraryto the views expressed in a concurring opinion filed in the case,it intimatedno view whatever as to the consequences which would follow had theemployer in that case replaced its employees with permanent replacementsor even temporary help 380 U S at 308, In 84Prior Board decisions have permitted lockouts as means of exertingpressureon a unionduring collective bargaining For example, lockoutshave been held justified when used as "defensive" measures to preserve theeconomic interest of the employer,such as the prevention of business losseswhich could result from a union striking suddenly and unexpectedly See,e g, Betts Cadillac Olds, Inc,96 NLRB 268, 286 (1951) (lockout to avoidinjury to customer relations caused by a strike occurring while unfinishedwork was in the shop-"The pedestrian need not wait to be struck beforerespondents' use of temporary employees rather thansome of the regular employees. The Court stated:. . .Continued operationswith the use oftemporary replacements may result in the failureof the whipsaw strike, but this does not mean thatthe employers' conduct is demonstrably so de-structiveof employee rights and so devoid ofsignificant service to any legitimate business endthat it cannot be tolerated consistently with theAct. Certainly then, in the absence of evidentiaryfindings of hostile motive, there is no support forthe conclusion that respondents violated §8(a)(1).[380 U.S. at 286.]Similarly, the Court concluded that respondentsdid not violate Section 8(a)(3), observing that underthat section both discrimination and a resultingdiscouragement of union membership were necessary.but the added element of unlawful intent was alsorequired. The Court noted that inBuffalo Linentheemployers treated the locked-out employees lessfavorably because of their union membership, andthat this may have tended to discourage continuedmembership, but the Court rejected the notion thatthe use of the lockout violated the statute. It held thatthe discriminatory act was not by itself unlawfulunlessintended to prejudice the employees' positionbecause of their membership in the union; someelement of union animus was necessary.4 While theuse of temporary nonunion personnel in preferenceto the locked-out union members was discriminatory,theCourt observed that any resulting tendency todiscourage union membership was comparativelyremote, and that the use of temporary personnelconstituted ameasure reasonably adapted to theeffectuation of a legitimate business end. "When theresulting harm to employee rights is thus compara-tively slight, and a substantial and legitimate busi-nessend is served, the employers' conduct isprimafacielawful." 380 U.S. at 289.Our analysis of the Supreme Court decisions inAmerican Ship BuildingandBrown Food Storesleadsus to the conclusion that in the instant caseRespondent did not violate Section 8(a)(1) and (3) byleaping forthe curb."),InternationalShoe Company,93 NLRB907 (1951)(lockout toavoid disruptionof general operations caused by unexpectedintermittentworkstoppages in individual departments);Duluth BottlingAssociation,48 NLRB 1335 (1943) (lockoutto avoid spoilage of materials bya sudden strike)As above noted, inBuffaloLinenthe SupremeCourt foundproper alockout when used by nonstruck members of a multiemployerbargaining unit in response to a "whipsaw"strike action against anothermember In such situations, the employerswere deemed to have a legitimateinterest in the preservation of the bargaining unit, and, as noted inBrownFood Stores,a lockout withtemporaryreplacements was sanctioned by theSupreme Court And, as shown above, an"offensive"lockout, intendedmerely to exert pressure on a union in the bargaining process, was approvedby theSupreme Courtin AmericanShip Building OTTAWA SILICA COMPANYlocking out its employees and continuing to operatewith temporary replacements.5 We are not persuadedby the record before us that Respondent's conductdid not constitute "a measure reasonably adapted tothe effectuation of a legitimate business end." As inBrown Food Stores,the replacements were expresslyused for the duration of the labor dispute only; thus,the displaced employees could not have looked uponthe replacements as threatening their jobs. At most,the Union could be forced to capitulate and returnitsmembers to work on terms less desirable thanhoped for. The membership, through its control ofunion policy, could end the' dispute and terminatethe lockout at any time by agreeing to Respondent'sterms and returning to work on a regular basis. Itwould appear that union members would havenothing to gain, and much to lose, by quitting theunion. Under all these circumstances, we cannot saythat Respondent's conduct had any great tendencyto discourage union membership. As stated by theSupreme Court inBrown Food Stores,not only wastheprospectofdiscouragement ofmembershipcomparatively remote, but the attempt to remainopen for business with the help of temporaryreplacements was a measure reasonably adapted tothe achievement of a legitimate end.We see nothing in Respondent's conduct whichwould warrant a conclusion that it was motivated byany antiunion considerations or that it was intendedto discourage the exercise of protected employeerights.We view the lockout here as having been usedsolely in support of Respondent's legitimate bargain-ing position. In such circumstances, it was notinconsistent with the right to bargain collectively norwith the right to strike. Having concluded that theresulting harm to employee rights by the lockout andcontinued operation by use of temporary replace-ments was comparatively slight, and being of theview that there is insufficient evidence of impropermotivation, we hold that Respondent did not violateSection 8(a)(1) and (3).6Our evaluation of the principles governing employ-er lockouts coupled with continued operation withtemporary replacements convinces us that the resultreached inInland- Truckingdoes not give properrecognition to legitimate employer interests, devoid5We do not perceive anythingin the languageof the Supreme Court inBrown Food Storestothe effect that continuedoperation by use of theemployers'own nonunitpersonnel is to be treated differentlyfrom the useof newly hired temporaryreplacementIndeed,as we noteabove, the Courtrejectedthe Board's argumentthat justificationfor an inference of hostilemotivationappeared in the employers' use of "temporary" employees ratherthan the use of some ofthe "regular" employees 380 U S at 2856The Supreme Court's decision inN L R B v Great Dane Trailers, Inc,388U S 26 (1967), does notconstitutea dilution of the principlesannouncedinAmerican Ship BuildingandBrownFood StoresIndeed, therethe Court cites with approval its decisionsinAmericanShip BuildingandBrown Food Stores388 U.S at 34451of any motive to discourage the exercise of protectedemployee rights, which was the underlying factor inthe Supreme Court's reasoning inAmerican ShipBuilding.Ifwe are to follow the logic ofAmericanShipBuildingandBrownFood Stores,we areprecluded from inferring antiunion motivation solelyfrom the application of economic pressure during thebargaining dispute.? We see nothing more than thathere and, accordingly, we decline to apply theholding inInland Truckingto the facts of this case.8ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand orders that Respondent, Ottawa Silica Compa-ny, Rockwood, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order as modified:Substitute the attached notice for that of the TrialExaminer.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.CHAIRMAN MILLER, concurring separately:Iconcur in the result reached by MembersKennedy and Penello, but wish to make clear that Ido so only because (1) Respondent utilized only itsown nonunit personnel in carrying on its operationsduring the lockout, (2) the Union had refused toprovide any assurance of continued operations, andthere was therefore reason to believe that a strike wasimminent, and (3) there was here some evidence,although perhaps not totally conclusive evidence, ofa bona fidebusiness justification for Respondent'sactions.The combination of all of these circumstancesleadsme to find no violation in Respondent'scarrying on limited operation during the lockoutthrough the use of nonunit personnel.Iwish particularly to note that I do not intend myconclusions in this case to be understood assanctioning the utilization of temporary replace-ments, particularly when hired from the outside, inall permissible lockout situations. Thus to the extent7SeeLockouts-Employers' Lockout with TemporaryReplacements Is AnUnfair Labor Practice,85 Harv L Rev. 680.8We do not view the fact that inBrownFoodStores awhipsaw strike wasinvolved as requiring a conclusioncontraryto that reachedby the majorityhere or militating against a finding that Sec 8(a)(l) and(3) is not violatedwhen an employer locks outhis employees and continuesoperation bytemporaryreplacements to bring pressure to bear in support of hisbargaining position after an impasse in negotiations has been reached incircumstancesother thana whipsaw stokeWe are unable to perceiveanythinginBrown FoodStoresas limiting its holding only to whipsawstrikes 452DECISIONS OF NATIONALLABOR RELATIONS BOARDthatmy colleagues intend, by their readiness tooverruleInland Trucking Co. and Wesley MeilahmCo-Partners d/b/a Oshkosh Ready-Mix Co.,179NLRB 350, enfd. 440 F.2d 562 (C.A. 6, 1971), cert.denied 404 U.S. 858 (1971), to indicate a contraryview, I would dissociate myself from their rationale.In addition, I agree with the Trial Examiner'sfindings as to the withholding of guaranteed work-week pay and vacation and holiday pay.MEMBERS FANNING AND JENKINS,concurring in partand dissenting in part:Contrary to our three colleagues, we would, forreasons given below, affirm the Trial Examiner'sconclusion that Respondent violated Section8(a)(1)and (3) of the Act by locking out its regularemployees on June 1, 1970,9 and using temporaryreplacements partially to continue operation of itsRockwood, Michigan, plant.10On March 16, George Vitale, the Union's vicepresidentand chief negotiator, advised CharlesHuestis, Respondent's industrial relationsmanager,that the Union wished to renegotiate the provisionsof their agreement which was to expire on May 31. Inthe course of the bargaining sessions which tookplace in the latter half of May, the Union threatenedto strike. The final bargaining session began on May31 and ended in an impasse on "all outstandingissues" about 1:30 a.m. on June 1. Respondent'ssupervisors then notified the employees who hadreported for the night shift that their services wouldnot be needed and that the 72 production andmaintenance employees would be locked out untilfurther notice. However, as indicated above, Respon-dent, which produces silica sand for sale 'to foundriesand glass container manufacturers, continued toserve the latter by using 23 temporary replacementsdrawn from supervisory and sales personnel at theRockwood facility and Respondent's Ottawa, Illi-nois, plant.During the month of May, Eldon B. Zwayer,director of purchasing for Federal Glass Company, amajor customer whose total requirements had beenmet since 1950 by Respondent, "checked" withTerrance V. Davis, Respondent's divisionmanager,about the status of Respondent's "labor negotia-tions"with the Union. According to Zwayer, whotestifiedon behalf of Respondent, Davis and hetelephoned each other and "discussed what thesituationwas and what the possibilities were andwhat they could do to take care of us in the eventthere was any problem during the negotiations." " Intheir first conversation concerning a possible workstoppage, Davis stated he was not certain what might9Unless otherwise indicated, all dates below are for the year 1970.10Our colleagues adopt the Trial Examiner's dismissal of the allegationsconcerning the withholding of guaranteed workweek pay and hisfindinghappen in the negotiations, but Davis assuredZwayer that "in any event, they [Respondent] wouldbe able t o continue ... to supply" Federal Glass.Davis repeated this assurance in subsequent conver-sations, and late in May told Zwayer that "in theevent there was a work stoppage or a strike they[Respondent] would continue to operate with super-visory employees and would ship to us.- Satisfiedwith these assurances, Zwayer did not then seek analternate supply of silica sand because "we felt wehad an adequate supply [from] a supplier who hadalways supplied us very well with the quality wewanted ....-The issue posed in theinstantcase was givenjudicial attention and decided for the first time inInland Trucking, supra,by the Court of Appeals forthe Seventh Circuit.We subscribe to the legalprinciples enunciated therein and consider it signth-cant that the circuit court's decision remained intactwhen an appeal therefrom was denied by theSupreme Court. As Chairman Miller indicates in hisconcurring opinion that he, too, subscribes toInlandTrucking,it is clear that a majority of the Boarddesires to abide by that decision.The Seventh Circuit reasoned as follows:Although the Supreme Court held inAmerican ShipBuilding, supra -that it was not unlawful for anemployer temporarily to shut down his plant and layoff his employees "for the sole purpose of bringingeconomic pressure to bear in support of his legiti-mate bargaining position," the Supreme Court issueda caveat:"we intimate no view whatsoever as to the[legal] consequences which would follow had theemployer replaced its employees with permanent... or even temporary replacements."The circuit court also held thatBrown Food Stores,supra,which was handed down by the SupremeCourt on the same day asAmerican Ship Building—does not provide a basis for finding it legallypermissible for an employer to operate with "replace-ment employees to accompany an offensive .. .lockout.- In so holding, the circuit court found thatBrown Food Storesinvolved a "special [situation] inwhich the replacement measures taken by theemployers were ... deemed justified by particularcircumstances as fair defensive responses to asituation precipitated by a [whipsaw] strike - . _The circuit court thereupon invoked the SupremeCourt's subsequent decision inGreat Dane Trailers,supra,which set forth the following criteria fordetermining the propriety of an employer's conduct:...First, if it can reasonably be concluded thatthe employer's discriminatory conduct was "in-that Respondent unlawfully withheld vacatimmnand holiday pay We agree.However, contrary to MembersKennedyand f4mellma, we would not restrictthe basisfor findingthe viola*an as toholiday pay. OTTAWA SILICA COMPANYherentlydestructive"of important employeerights,no proof of an antiunion motivation isneeded and the Board can find an unfair laborpractice even if the employer introduces evidencethat the conduct was motivated by businessconsiderations.Second,if the adverse effect of thediscriminatory conduct on employee rights is"comparatively slight,"an antiunion motivationmust beproved tosustain thechargeiftheemployer has come forward with evidence oflegitimate and substantial business justificationsfor the conduct.Thus,in either situation,once ithas been proved that the employer engaged indiscriminatory conduct which could have ad-versely affected employee rights tosomeextent,the burden is upon the employer to establish thathe was motivated by legitimate objectives sinceproof of motivation is most accessible to him.[388 U.S. at 34.1The circuit court then found as follows on the basisof the first test:We conclude that the bargaining lockout,which was held inAmericanShipnot to beinconsistent with protected employee rights, doesbecome so if the employer does not shut down,but continuesoperation with temporary replace-ments. Such lockout forecloses the employees'opportunity to earn without surrendering thecorresponding opportunity of the employer. Itwould not merely pit the employer's ability towithstand a shut down of its business against theemployees' abilityto endure cessationof theirjobs, but would permit the employer to impose onhis employees the pressure of being out of workwhile obtaining for himself the returns of contin-ued operation. Employees would be forced, at theinitiative of the employer, not only to forego theirjob earnings,but, in addition,towatch otherworkers enjoythe earningopportunities overwhich the locked out employees were endeavoringto bargain. Permitting an employer to impose thisadditional price on the protected right to collec-tive bargaining would,in our opinion,conflictwith the intended scope and content of that right.... [440 F.2d at 564.1After ruling that the lockout plus use of replace-ments to continue operation was inherently destruc-tiveof the protected rights of the locked-outemployees, the circuit court also held that even if thesecond test was applied,the employer was unable tomeet that test because it did not"come forward withthe evidence of legitimate and substantial businessjustification"for its continued operation during its"offensive lockout."Applying the first criterion to the instant case, wewould find in accord with the court's reasoning in453InlandTruckingthatRespondent's use of somereplacements to continue partial operationwasinherently destructive of the rights of its regularemployees.We would also find on the basis of thesecond criterion that Respondent has not presented"evidence of legitimate and substantial justification"for its conduct.As noted above, Chairman Miller constitutes withus a Board majority for the proposition thatInlandTruckingcorrectly sets forth the legal principleswhich are applicable to the issue herein. Havingsignified his willingness to abide by those principles,Chairman Miller nevertheless concurs with MembersKennedy and Penello in finding Respondent'sconduct lawful. In doing so, Chairman Miller fails totake cognizance of the inherently destructive charac-ter of that conduct and errs by relying on a jerry-built combination of three factors to support hisdeparture from the rationale ofInland Trucking,-namely, (1) Respondent'sutilizationof its ownnonunit personnel as replacements, (2) the Union'srefusal to provide any assurances of continuedoperations, and (3) some evidence, although perhapsnot totally conclusive, of a bona fide businessjustification for Respondent's actions.As to (1), it is clear that the coercive impact on thelocked-out employees and the advantage to Respon-dent of continued operation would be just as greatregardless of whether the temporary replacementsaredrawn from Respondent's plants or outsidesources. As to (2), there is nothing inInland Trucking.hich permits the Board to hold that the Union'srefusal to assure continued operation would in anyway justifyRespondent's conduct. Although theSupreme Court inAmerican Ship Buildingheld thatan employer has the right to determine the timingand duration of a simple lockout, the court did not inany way indicate that that right extends to a lockoutwhich is accompanied by use of temporary replace-ments. As to (3), Chairman Miller concedes that theevidence as to Respondent's business justification isfar from conclusive. A close examination of theevidence presented by Respondent shows that in factithad little economic justification for its conduct.Thus, as noted above, Zwayer, the director ofpurchasing for an important customer of Respon-dent, received repeated assurances that Respondentcould and would continue to operate in the event of astrike because Respondent had prepared a contin-gency plan for operation with replacements shouldsuch an eventuality occur. Indeed, Respondentconcedes in its brief to the Board that its businesswas not "endangered by its actual failure to shipsand to its customers"; instead, Respondent limitedat stake was the risk of its "loss of reputation of 454DECISIONSOF NATIONALLABOR RELATIONS BOARDreliability in maintaining shipments in the face of animminent labor dispute." That claim must fall inview of Respondent's assurances to Zwayer that itwould be able to continue shipments if a strikeshould occur.We turn now to the opinion of Members Kennedyand Penello who find that Respondent's conduct hada legitimate business purpose. In so holding, theyimproperly rely onAmerican Ship BuildingandBrown Food Storeswhich, as noted above, respective-ly deal only with a simple lockout, i.e., a completeshutdown, and a special case involving a defensiveresponse to a situation precipitated by a whipsawstrike.They make the unwarranted leap from thosedecisions to the entirely different situation presentedin the instant case without adequate supportingreasoning even though, as our colleagues themselvesconcede, the Supreme Court explicitly stated inAmerican Ship Building,with full awareness of itsBrown Food Storesdecision, that it was limiting itsholding to a classic lockout situation and wasexpressing no view as to the legal propriety ofcontinued operation with replacements of locked-outemployees.Members Kennedy and Penello also citeGreatDane Trailerswith approval. Yet they fail to providea persuasive explanation as to how the criteria setforth therein lead to their conclusionary finding thatRespondent's conduct was justified by businessconsiderations. Finally, they do not accord appropri-ateweight to the Supreme Court's denial of thepetition for certiorari inInland Trucking.As we have already stated in our discussion ofChairman Miller's concurrence, the application ofthecriteria inGreatDane TrailersandInlandTruckingin our opinion compels the conclusion thatRespondent's conduct was not only inherentlydestructive of protected employee rights but was alsowithout sufficient economic justification. According-ly,we would find in agreement with the TrialExaminer that Respondent's lockout and concomi-tant operation with replacements violated the Act.APPENDIXPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inCylinger Gas, Chemical, Petroleum, Auto Serviceand-Accessory Drivers, Maintenance, Mechanics,Helpers and Inside Employees Local No. 283,International Brotherhood of Teamsters, Chauf-IThe charge in Case 7-CA-8018 (1) was filed on June 17, 1970, andserved on June 19, 1970, while the charge in Case 7-CA-8018 (3) was filedon July 9 and served on July 11, 1970 On July 17, 1970, a charge wasfeurs,Warehousemen and Helpersof America bywithholding accrued holiday and vacation bene-fitsfrom his employees for exercising rightsguaranteed to them under the National LaborRelationsAct, asamended.WE WILL NOTunilaterally change existing termsand conditions of employment of our employees.WE WILLNOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist labororganizations,tobargain collectively throughrepresentatives of their own choosing, and toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection,or to refrain from any or all suchactivities,except to the extent that such right maybe affectedby anagreement requiring member-ship in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) ofthe Act.All ouremployees are free to become or refrainfrom becoming members of the above-named Unionor any other labor organization.DatedByOTTAWA SILICACOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 BookBuilding,1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner:With all partiesrepresented,thisproceeding was heard before me inDetroit,Michigan, on January 21 and 22, 1971, pursuant toan amended complaint filed by the General Counsel of theNational Laboi Relations Board and an answer filedtheretoby Ottawa Silica Company, herein called theRespondent.' The issues raised by the pleadings relate towhether the Respondent violated Section 8(a)(1), (3), andlodged in Case 7-CB-2208 which was served on July 19, 1970, and aconsolidated complaint based on these charges issued on November 27,1970However,immediately prior to the commencement of the hearing OTTAWA SILICA COMPANY(5) of the National Labor Relations Act, as amended, bycertain conduct to be detailed hereinafter. At the conclu-sion of the hearing, the parties waived oral argument.Briefs have been received from the General Counsel andtheRespondent,which have been duly considered.Upon the entire record made in this proceeding,including my observation of the witnesses who testified onthe stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE RESPONDENT'S BUSINESSRespondent, a Delaware corporation with its principaloffice and place of business in Ottawa,Illinois,maintainsan office and place of business in Rockwood, Michigan. Inaddition, Respondent operates other plants in the States ofCalifornia and Connecticut. In the course and conduct ofitsbusiness operations, Respondent manufactures,sells,and distributes silica sand and related products. TheRockwood plant is the only facility involved in thisproceeding.During the annual period material to thisproceeding, Respondent sold and distributed at its Rock-wood plant products valued in excess of $500,000, of whichproducts valued in excess of $50,000 were shipped fromsaid plant directly to points located outside the State ofMichigan. The complaint alleges, the answer admits, and Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that Cylinder Gas, Chemical,Petroleum, Auto Service and Accessory Drivers, Mainte-nance,Mechanics, Helpers and Inside Employees LocalNo. 283, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled theUnion, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that Respondent violatedSection 8(a)(l) and (3) of the Act when, on June 1, 1970,2 itlocked out its employees at the Rockwood plant andcontinued to operate the facility with temporary replace-ments.He further maintains that Respondent violatedSection 8(a)(1), (3), and (5) by its unilateral refusal toaward holiday and vacation pay to the barred employeesuntil after the parties had completed negotiations on a newcollective-bargainingagreement.Finally,theGeneralCounsel asserts that Respondent offended the provisionsof Section 8(a)(1), (3), and (5) by unilaterally deviatingfrom the terms of a recently expired contract with theUnion in withholding guaranteed workweek pay. For itspart,Respondent denies the commission of any laborpractices proscribed by the statute.It is undisputed and I find that, on May 19, 1967, theUnion was certified by the Board as the exclusiveherein, the Regional Director for Region 7 issued an order severing Case7-CB-2208 from the other cases in this proceeding because an agreementhad been executed by the parties settling the matters raised by the "CB"charges455bargaining agent for an appropriate unit of all productionand maintenance employees at Respondent's Rockwoodplant.3On June 1, 1967, Respondent and the Unionentered into a labor agreement covering the wages andterms and conditions of employment for the unit personnelwhich was geared to expire on May 31. On March 16,GeorgeVitale, theUnion's vice president and chiefnegotiator, dispatched a letter to Charles Huestis, Respon-dent's industrial relationsmanager, advising that theUnion desired to renegotiate the provisions of theoutstanding contract. After receiving this communication,Huestis telephoned Vitale in April and a bargaining sessionwas scheduled for May 15. Prior to May 15, the Union sentto Respondent a series a written contract proposals and, atthe inception of the negotiations on that day, Respondentsubmitted its counterproposals.The parties met again on May 25, at which time StephenSchultz, theUnion's president, joined Vitale on thenegotiating team. Huestis testified without contradictionand I find that, during this bargaining colloquy, Schultzremarked that "the company was going to pay, and paythrough the nose. He said that if there was a strike theunion would strike the company everywhere it operated:"Schultz added that "if the company was going tomake money during the strike then he guessed that's whatthey would have to do," and he suggested that "perhapsthe parties should revert to the old days when a laboragreement consisted of a wage schedule and a descriptionof vacation and holiday benefits, and the union was free tostrike over everything else." Following these comments,Schultzquit the bargaining table and Respondent'snegotiators commenced to caucus. At the conclusion of therecess, Vitale announced that "the time was getting short;that the company had not given the union a guarantee ofretroactivity,and that the company had made onlyproposals which were designed to take things away fromthe employees, and that we weren't going to get thesethings out of the contract without a strike. And further thatthe company to that point had not made any economicoffers."The next meeting of significance took place on May 29.Shortly after the session convened, Huestis reminded thosepresent that "time was getting short at that juncture; withthecontract expiring two days later that we wereconfronted with a contract deadline; and at that time wewould be confronted with a strike or a lockout." Huestisthereupon presented to Vitale three new economic propos-als.After digesting Respondent's offers, Vitale respondedthat "If that's all you've got you're going to get a strike"and he noted that the Union's negotiating committee "wasempowered to call a strike." At the end of thesession,Huestis requested that the current agreement be extendedfor a week to allow for further consideration of theunresolvedissues,but Vitale insisted that any extension beon a day-to-day, basis. The session then terminated.Another meeting was conducted on May 31, the terminaldate of the existing contract. At the outset of the2Unless otherwiseindicated,all dates herein fall in 19703Prior tothe certification,and since 1940, Respondent's employees hadbeen representedby the United Glass and Ceramic Workers of NorthAmerica, AFL-CIO 456DECISIONSOF NATIONALLABOR RELATIONS BOARDconvocation,Huestis againreminded the assemblage thatless than 12 hours remained before the contract's expira-tion.According to Huestis' testimony, Vitale had asked forRespondent's final offer as toall issuesthroughout thenegotiationsand repeated his demand on this occasion. Inresponse, Huestis spelled out the final proposals and wrotethem on a blackboard. Upon receiving this information,Vitale stated, "If that's your final offer we'll take it to themembership." Vitale thereupon requested 75 copies ofRespondent's proposed agreement because "he wanted totake it to the membership so he could show them theconditions under which the company was asking theemployees to work."When Huestis inquired whetherVitale would recommend to his members that the profferedagreement be ratified, the latter replied that he would urgethemembership to reject the contract. Vitale's version ofthe events which transpired at thismeetingwas generallycorroborative of Huestis'. However, he insisted that, whenHuestis inquired whether Vitale would recommend to themembership that the Respondent's proposed contract beaccepted, he informedHuestisthat he would make norecommendation one way or the other.4 At this juncture,Huestis advised Vitale that the unit employees would besent home "until you either accept or reject" Respondent'sproposals.The meeting broke up at approximately 1:30a.m. on June 1. Coincident thereto, Respondent's supervi-sorsnotified the employees who had reported for the nightshift which began at I1 p.m. that theirserviceswould notbe needed and that they would be locked out until furthernotice. However, they were compensated for the time spentat the plant that evening. I further find thatat least oneemployee was informed by Respondent that he would bereplaced by supervisors during the lockout. The partiesstipulated and I find that,at all timesprior to the lockouton themorningof June 1, Respondent faithfully dis-charged its statutory duty to bargain in good faith with theUnion.5The parties stipulated and I find that, after the lockouton June 1, Respondent continued to operate-its Rockwoodfacility by temporarily replacing the unit employees withsupervisorypersonnel then employed at Rockwood,supervisors imported from its Ottawa,Illinois,plant, aswell as salespersonnel.It isuncontroverted and I find thatatno time during the course of the lockout did theRespondent hire individuals to staff the ranks of thetemporary replacements. I also find that, whereasthe unitemployees numbered 72 immediately prior to June 1;Respondent continued operations after the lockout with areduced cadre of 23 supervisoryand sales personnel.The lockout remained in effect until late afternoon onJune 5, at which time Huestis senta telegramto Vitaleadvising that "work will be available to all bargaining unitemployees . . . at Rockwood . . . at the start of the regularworkweek commencing at 11:00 p.m., Sunday, June 7,1970, under the same terms and conditions of employmentas existed on May 31, 1970. All employees will be expectedto report for work on their regularly scheduled shifts. The4 I do not credit Vitale's testimonial assertion that he indicated toHuestis that he would be noncommittal in his recommendation to themembership regarding ratification of Respondent's final offer, in light ofVitale's utterances that he was dissatisfied with that offer and that hedesired copies of Respondent's proposals in order to take them "to thecompany continues to be available to meet with the unionat a mutually agreeable time to continue our negotiations."On June 6, Respondent dispatched a telegram to each ofthe affected employees which recited "Lock out ended. Allemployees are scheduled for regular shifts for workweekstarting 11PM June 7, 1970." On the same date,Respondent provided the Union with the requestednumber of printed copies of Respondent's contractproposals. The following afternoon, the Union conducted amembershipmeeting during which the Respondent'scontract offer was rejected and an affirmative vote to strikewas taken. On June 8, the Union established a picket lineat the plant. As a result of the work stoppage, truckersrefused to cross the picket line and load materials to satisfycustomer sales. Despite the strike, collective bargainingcontinued. The labor dispute terminated on October 25with the successful negotiation of a new labor agreementand all strikers were recalled to work. On November 4, theparties executed a settlement agreement which reduced thecontract to writing.The General Counsel acknowledges that Respondent'slockout of its employees on June 1 did not, standing alone,constitutea violation of any provision of the Act.However, he asserts that, when accompanied by the use oftemporary replacements, the employment exclusion of theunitpersonnelwas so inherently destructive of theirfundamental rights that this combined action offendedboth Section 8(a)(1) and (3). Alternatively, the GeneralCounsel argues that Respondent's lockout was legallytainted, even in the conceded absence of direct evidence ofantiunion considerations, because the employees sufferedsome degree of statutory hurt by their temporary replace-ment which Respondent failed to excuse with evidence ofsubstantial business necessity. Respondent, on the otherhand, argues that any discriminatory effect upon itsemployees' statutory rights occasioned by the lockout andreplacementswas privileged when viewed against thebackdrop of the proven legitimate and overriding businessconditionswhich then existed. In short, the GeneralCounsel and the Respondent seek to pour their respectivepositions into the mold of legal principles enunciated bythe Supreme Court inN.LR.B. v. Great Dane Trailers, Inc.,388 U.S. 26, 34. In that case, the Court noted:First, if it can reasonably be concluded that theemployer'sdiscriminatory conduct was "inherentlydestructive" of important employee rights, no proof ofan antiunion motivation is needed and the Board canfind an unfair labor practice even if the employerintroduces evidence that the conduct was motivated bybusiness considerations. Second, if the adverse effect ofthediscriminatory conduct on employee rights is"comparatively slight," an antiunion motivation mustbe proved to sustain the chargeifthe employer hascome forward with evidence of legitimate and substan-tialbusiness justifications for the conduct. Thus, ineither situation,- once it has been proved that theemployer engaged in discriminatory conduct whichmembership so he could show them the conditions under which thecompany was asking the employees to work "5 It was agreed by the parties and I find that Respondent had never beencharged with violations of the Act poor to the institution of theseproceedings. OTTAWA SILICA COMPANYcould have adversely affected employee rights tosomeextent, the burden is upon the employer to establishthat he was motivated by legitimate objectives sinceproofofmotivation ismost accessible to him.Iam not persuaded by the General Counsel's initialthesis that Respondent's lockout, when buttressed by theutilizationof temporary replacements to continue itsoperations, inherently destroyed important rights of itsemployees and constituteda per seviolation of Section8(a)(1) and (3). Recently, inInland Trucking Co., et al.,179NLRB No. 56, the Board had occasion to address itself tothe issue of the legality of an employer's useof temporaryreplacements during an otherwise lawful lockout. After anextensiveand thorough review of the prevailing precedents,the Board, in a summary adoption of the TrialExaminer'sDecision, concluded that the companies there involved hadviolated Section 8(a)(1) and (3) of the Act. However, as Iread that decision, the Board declined to hold that thetemporary hiring of replacements during a lockout, withoutmore, automatically demonstrated antiunion motivationwhich' made the lockout statutorily proscribed, althoughthis proposition had been forcefully advanced before thattribunalby the labor organization involved in thatproceeding. Rather, the Board predicated its conclusion onthe ground that the employer, having somewhat intrudedon Section 7 rights, had failed to adduce suitable evidencetoestablish the economic legitimacy of the lockout.Accordingly, I conclude that Respondent did not engage ina per seviolation of Section 8(a)(1) and (3) by locking outits employees on June 1 and continuing its operations withtemporary replacements.6Respondent,while conceding that its lockout andtemporary replacements had some impact upon theprotected rights of its employees, albeit slight,maintainsthat it has sustained the burden of showing that legitimatebusiness exigencies warranted their curtailment. I turn to aconsideration of this defense.Itisundisputed and I find that Respondent mines,processes, and distributes silica sand at its plants in theUnited States. At the Rockwood installation, variousgrades and sizings of the sand are made. The processbegins with the removal of the earth surface to expose thesandstone which is then blasted to free it from the deposit.Thereupon,it iscrushed, dried, and separated by size.Subsequently, a portion of the sand is cooled and furtherseparatedinto adifferent grade. Approximately 53 percentof the sand extracted at the Rockwood plant is sold tocustomers who utilize it in the manufacture of glass; 45percent is vended to foundries; and, the balance finds itsway to manufacturers of soap and wax.Becausethe silicasandmined from the Rockwood deposit contains anexceptionally low content of iron, a quality much preferredby manufacturers of glass, some of Respondent's custom-ershave become totally dependent upon it for theirsupplies.For example, the Federal Glass Company has6 1 am not unmindful that, following the filing of petitions forenforcement and review, of the Board's decision, the United States Court ofAppeals for the Seventh Circuit, in enforcing that decision, ruled that "alockout in the circumstances at bar, accompanied by continued operationwith replacement labor, is,per se,an unfair labor practice" under Sec8(a)(1),and further noted that the employers' "lockouts plus use ofreplacements to continue operations[are] inherently destructive of457looked to Respondent as the former's exclusive source ofsupply from 1950 until August 5, when the customerdiscovered another supplier of sand with similar ferrouscontent.Because of the unique relationship which it maintainswith customers who are glass manufacturers, Respondentconstantly communicates with them'to keep them apprisedof its supply capabilities. This regular dialogue isnecessi-tated by the fact that glass producers operate their furnaces7 days a week on a 24-hour schedule. Raw materials,including silica sand, are fed into the furnaces on acontinuous basis in the production of molten glass. Oncethis continuity is interrupted by the inability to receivetimely supplies of sand for the furnaces, glass manufactur-ersmay incur untoward losses by the closure of thefurnaces due to the fact that fixed costs for furnacedeterioriation continue despite the shutdown, gas must besupplied to service them even though they are idle, andstandby personnel must be utilized to tend the furnacesalthough they are not producing molten glass. During theperiod of a shutdown, a glass manufacturer may becompelled to lay off hundreds of employees and sufferfinancial loss which, in some instances, may approximate$35,000 per day for each furnace which has been closed.?Because of the economicinjurieswhich might befallRespondent's customers in the event that it was unable tomaintain a steady flow of silica sand, Respondent's actionin locking its employees out was in substantial partprompted by the fear that it wouldlose salesto glassmanufacturers to competitors if its supply reliabilitybecame impaired. In this connection, Respondent antici-pated a substantial reductionin salesto a plant operatedby Owens-IllinoisGlassCompany in Brockport, NewYork, in the event Respondent failed to fulfill its deliverycommitments, and did in fact suffer a loss of businesswhen Federal Glass Company transferred a portion of itsaccount to another supplier on August 5.In light of Respondent's acknowledgement that itslockout, coupled with the use of temporary replacements,caused "some" impingement on rights guaranteed to unitemployees under the Act, the only inquiryremaining iswhether Respondent has carried its burden of proof that itwas motivated by legitimate objectives, under the teachingsofGreatDane Trailers, Inc.,when it precipitated thelockout.After a careful review of the evidence, I am notpersuaded that Respondent has carried the day on thisscore.The primary thrust of Respondent's economic defense isthat, faced with the threat of a strike and the Union'sinsistence on a day-to-day extension of the old contract,confrontedwith the obligation of supplyingitsglassproducing customers with a steady stream of silica sand toforestalleconomic loss through a disruption of theirproduction, and threatened with the defection of glassproducers to competitors due to its inability to fulfill theprotected rights "Inland Trucking Co, v. N LR B,440 F.2d 562 (C A 7)7During the lockout and ensuing strike,the Respondent expended itsefforts almostexclusivelyin supplying its glass manufacturing customerswho actually received 95 percentof their normal volume through shipmentsby rail Foundry customerswere relegatedto a veryminorpriority primarilybecause theywere suppliedby independenttruckers whose drivers refusedto crossthe Union's picket line when the strike began. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDcustomers' material needs, Respondent chose the tactic ofthe lockout and the temporary replacement of its workers.Respondent points out that, with the .commencement ofthe lockout, it continued its operations with the substitu-tion of only 32 percent of its normal work complement,hired no new replacements for its working supervisors, andacquired no new customers. However, this argument bearsthe seed of its own destruction. For, if Respondent hasstayed its turnkey hand until the Union forced a workstoppage, Respondent could have continued to operate itsbusiness in the same fashion and to the same extent as itdid after it embarked upon the lockout. In other words, it isnot apparent on this record that Respondent would havebeen in any substantialsensemore economically orbusiness wise inconvenienced by a strike on June 8 than itwas when it voluntarily triggered a work stoppage of itsregular employees by locking them out on June 1. Indeed,Respondent's business problems advanced in justificationof its lockout action do not differ in any significant degreefrom those presented inInland Trucking Company, supra,where the Board held that these economic considerationswere insufficient to establish that the employers thereinwere properly motivated in barring the plant door to theregular employees and employing temporary replacementsto continue operations.In sum, I am convinced and conclude that, by utilizingtemporary labor to perform the duties of employees whomthe Respondent had locked out on June 1, Respondent,under the circumstances here presented, thereby interferedwith, restrained, and coerced the unit personnel in theexercise of their rights under Section 7 of the Act, andconcomitantly discouraged membership in the Union bydiscrimination against them in respect to their hire andtenure of employment, without legitimate and substantialjustification, in violation of Section 8(a)(1) and (3) of theAct.As heretofore chronicled, the complaint alleges thatRespondent violated Section 8(a)(1), (3), and (5) byunilaterallyrefusing to award accrued holiday pay,vacation pay, and guaranteed workweek pay to eligibleemployees. The facts are not essentially in dispute on theseissues and I find them to be as follows.ArticleVIII, section 4, of the contract between theparties which expired on May 31 provided, in pertinentpart, that "Holiday pay shall be paid only to employeeswho work the hours of work scheduled for them during theday preceding and the day following the holiday during thenormalworkweekunlesspreviously excused by theCompany." Respondent operates the Rockwood plant on athree-shift basis. The shifts extend from 7 a.m. to 3 p.m., 3p.m. to 11 p.m., and 11 p.m. to 7 a.m. In 1970, MemorialDay fell on Saturday, May 30, and that day was classifiedas a holiday within the purview of the agreement. It wasstipulated that all employees who worked on Sunday, May31, and all employees who reported for the 11 p.m. to 7a.m. shift on May 31, but who were sent home at 1:30 a.m.on June 1 due to the lockout, received pay for that holidayon June 8, the next regularly scheduled paydayas well asthe date on which the strike commenced. It was furtherstipulated that all employees who would have reported forwork but for the lockout on the 7 a.m. to 3 p.m., and the 3p.m. to II p.m. shifts on June 1 did not receive pay for theMemorial Day holiday until after the parties settled upon anew agreement, although Union Vice President Vitalerequested that Respondent make such payment on June 6.8Article VII, section 1, of the old agreement relating tovacations stated that "The vacation period for employees,after their first year anniversary date as herein providedshallbe from January I to December 31, both daysinclusive,of each year." Section 5 provided that "Anemployee requesting to take a portion of his vacation aspay in lieu of time off shall be paid such pay at the time hetakes his vacation; or it no vacation is taken, on hisanniversarydate." Itwas stipulated that employeescustomarily took vacations throughout the year after priorconsultation and arrangement with their supervisors, andthatRespondent did not maintain a policy of entirelyshutting down its operations for vacation purposes. It wasfurther stipulated that, between June 1, the date of thecommencementof the lockout, and October 25, the dateon which the strike terminated, Respondent refused toaward any vacation pay to the qualified employees despiteVitale's request made to Respondent on June 6 that it doso.However, all eligible employees received their vacationpay by December 31.John Day, an employee who had worked for Respondentsince 1954, was entitled to vacation pay during 1970.Around Eastertime, and prior to the lockout, he applied for1of the 3 weeks of vacation entitlement and his applicationwas granted. However, he deferred receipt of the vacationcheck until he planned to take the balance of his vacation.Although Vitale asked Respondent on June 6 to compen-sate the eligible employees for the vacation pay, Respon-dent refused to do so until the strike terminated in October.Luther Miller was hired by Respondent in 1963. On orabout May 8, he filled out an application form indicatingthat he desired to go on vacation between June 14 and 26,and returned it to his supervisor. At the time, he inquiredwhether he could obtain his vacation pay on June 12 andthe supervisor responded in the affirmative. Miller did notreceive his check until after the strike had ended, despiteVitale's prior request for the money.Floyd Williams was first employed at the plant on April16, 1962. Sometime between June 8 and October 26, heinformed Respondent that he wished to be paid for hisaccrued vacation leave in lieu of time off and was refused.However, he received the payment when the strike wasconcluded.Article IV, section 1(D), of the expired labor contractrecited that "All employees who have been in the employof the Company for a period of six (6) months or moreshall be given one (1) week's notice, or one (1) week's payin lieu thereof, if permanently laid off from employmentdue to reduction in force." Article VI, section 2, goes on tostate that "All employees shall be paid on the basis of aguaranteed workweek consisting of forty (40) hours inconsecutive days Monday through Friday." It was stipulat-ed that no weekly guaranteed wage was paid to the locked-8A similar holiday pay eligibility provisionwas also embodied in thenew agreement which wasreduced towriting onNovember 4. OTTAWA SILICA COMPANYout employees for the week of June 1 although Vitale hadrequested such payment on June 6.With respect to its failure to award holiday pay forMemorial Day to those employees who did not work onthe first two shifts of June 1, Respondent'sdefense,concisely stated in its brief, is portrayed in its assertion that"Employees who were denied holiday pay from June 1 toOctober 25 simply were not eligible under the prioragreement." It is, of course, quite true that employees who'did not toil on June 1 would have forfeited their eligibilityto the holiday pay if the disqualification resulted from theirvoluntary act. However, as I have heretofore found, theemployees' absence from the plant on June 1 resulted, notfrom their volitional failure to comply with the existing"surrounding day" rule contained in the contract, butrather from Respondent's illegal lockout which led to theirexclusion from work on that date. It requires no citation ofprecedent to support the conclusion which I here reachthat an employer who, through the commission of unfairlabor practices, causes economic hurt to his employees bywithdrawing or withholding benefits already bargained forand accrued, runs afoul of Section 8(a)(3) of the Act.Moreover, even were I to have found that the lockout wassanctioned by prevailing law, the withholding of theholiday pay would nevertheless be condemned for, as theUnited States Court of Appeals for the District ofColumbia observed inN.L.R.B. v. Local 155 of theInternationalMolders and Allied WorkersUnion,AFL-CIO[United States Pipe and Foundry Company],442 F.2d 742,746. "While an employer may usel its economic strength-its economic weapons-to pressure employees and theirrepresentative union to agree to its terms, and while thewithdrawal of benefits here was economic pressure for thatpurpose,when such a weapon as here was used isconcomitantly `inherently ... prejudicial to union inter-ests,' it becomes an unfair labor practice.American ShipBldg. Co. v. N.L.R.B.,380 U.S. 300, 311." Furthermore, theunilateral denial of the accrued holiday pay, occurring notonly during the lockout and strike, but while the partieswere in the midst of collective bargaining for a newcompact and while the Union remained the exclusiverepresentative of the employees, was also violative ofSection 8(a)(5) and I so conclude.Regarding Respondent's refusal to pay accrued vacationbenefits during the period of the strike, Respondent takesthe position that this conduct was privileged because "thepractice upon which vacation pay became payable wascertainly not an established practice at the time (i.e., afterJune I and before October 25) the demands for vacationswere made but was in the process of renegotiation. Theresult of the renegotiation, tentatively agreed on before thelockout and strike, was that the Respondent was to havethe exclusive right to schedule the tinung of vacations andthat employees were not entitled to payin lieuof vacationsuntil they were actually scheduled and taken." Respondentfurther points out that, in the new agreement executed onNovember 4, the parties agreed to a clause which read,"Effective January 1, 1971 vacation must be taken in thecalendar year when due."Respondent's reliance on thesefactors can hardly serve as a defensive shield concerningthe treatment of Floyd Williams. Williams' anniversary459date fell onApril 16,approximately a month beforenegotiationswere undertaken.As to him,his right tovacation pay had already vested. It is no answer to saythat,because the parties may have agreed on a "differentand inconsistent method of paying vacations prior to JuneI" than that provided in the old contract,Williams was tobe denied of his accrued rights by alleged proposals whichhad no contractual effect at the time when he made hisvacation request.Accordingly,as in the case of thewithholding of holiday pay in the period from June 1 toOctober 25 despite the Union's request for such paymenton June 6,I conclude that Respondent's action in failing tocompensate employees for accrued vacation pay until thestrike hadended was violative of Section 8(a)(1), (3), and(5).SeeN.L.R.B. v.United States Pipe and FoundryCompany, supra.The General Counsel'sfinalcontention relating toRespondent's failure to award its locked-out employees theweekly guarantee embodied in the expired contract for theperiod of the lockout needs no extensive discussion. Tosupport his plea for such payment, the General Counselequates the lockout with the phrase"permanently laid offdue to reduction in force"as used in the old agreement,andmaintains that Respondent's lack of appropriatenotice of lockout obligates it to recompense the unitemployees for wages lost during their debarment from theplant.That the lockout did not assume the dignity of apermanent reduction in force of the regular employees isevidenced by a variety of utterances and occurrences.Thus, when the employees who reported for the 11 p.m.shift on May 31, they were informed that they would besent homeuntilfurthernoticeand that their places wouldbe filled by plant supervisors. During the lockout, the workwas performed by supervisors and sales personnel whosepositions had not been occupied by other replacements.The lockout persisted for only 5 days, after which all unitpersonnel were unconditionally offered reinstatement totheir formerjobs.Indeed,in its telegram of recall sent totheUnion on June 5, Respondent told the Union that it"continued to be available to meet with the union at amutually agreeable time to continue our negotiations."Moreover,on the evening of May 31, Industrial RelationsManager Huestis informed the employees that they wouldbe sent home "until you either accept or reject" Respon-dent's final offer.in light of the foregoing,I am convincedthat the Union had ample reason to believe that thelockout was temporary in nature, and did not constitute a"permanent"reduction in force.In any event, I haveheretofore found that the exclusion of the employeesbetween June 1 and 5 was discriminatorily motivated andhence illegal.In the remedial area of this opinion, I haverecommended that Respondent be required to make theemployees whole for any loss of pay they may havesuffered as a result of this tactic.Accordingly, I find and conclude that Respondent didnot violate either Section 8(a)(1), (3), or(5) of the Act by itsunilateralwithholding of guaranteed weekly pay, and Ishalldismiss these allegations from the complaint. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that 'it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ihave found that Respondent illegally discriminatedagainst its employees by locking them out on June 1, 1970,and hiring temporary replacements to man the work forceat the Rockwood, Illinois, plant. I have also found that, onJune 5, Respondent terminated the lockout and uncondi-tionally offered to all locked-out employees full reinstate-ment to their former positions commencing with the nextregularwork shift on June 7. I shall therefore onlyrecommend that Respondent make all of the affectedemployees whole for any loss of pay they may havesuffered by reason of the discrimination practiced againstthem by payment to each of a sum equal to that which hewould normally have earned from the date of the lockoutto the date of the offer of reinstatement, less net earningsduring said period, if any. The backpay provided hereinshall be computed in accordance with the Board's formulaset forth in F.W. Woolworth Company,90 NLRB 289, withinterest thereon at the rate of 6 percent per annumcomputed in the manner prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.Inasmuch as Respondent has already compensated alleligible employees for their accrued holiday and vacationpay, I shall make no remedial recommendations withrespect to these items.Upon the basis of the foregoing findings of fact andconclusions and the entire record in the case, I herebymake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has engagedin and is engaging inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, which unfair labor practices affectcommerce within themeaning ofSection 2(6) and (7) ofthe Act.Upon the basis of the foregoing findings of fact and9 In the event no exceptions are filed as provided in Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions and Order,and all objectionsthereto shall be deemed waived for all purposes.conclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSOttawa Silica Company, of Rockwood, Michigan, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Cylinder Gas, Chemi-cal,Petroleum,Auto Service and Accessory Drivers,Maintenance,Mechanics, Helpers and Inside EmployeesLocal No. 283, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, by locking out employeesand temporarily replacing them by other personnel withoutsubstantial and legitimate justification, thereby discrimi-nating in respect to the hire or tenure of its employees.(b)Discouragingmembership in the foresaid labororganization by withholding accrued holiday and vacationbenefits from its employees because they engage inactivities protected by the Act.(c)Unilaterally changing existing terms and conditionsof employment of employees.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedin Section 7 of the Act, or to refrain from any or all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedin Section 8(a)(3) of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Make whole all employees locked out by Respondentfor the period from June 1 to 5, 1970, for any loss of paythey may have suffered by reason of the discriminationpracticed against them, in the manner set forth in thesection of this Decision entitled "The' Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Post at its plant in Rockwood, Michigan, copies ofthe attached notice marked "Appendix." 10 Copies of saidnotice, to be furnished by the Regional Director for Region7, shall, after being duly signed by a representative ofRespondent, be posted by it immediately upon receiptthereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placesio In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe National LaborRelations Board " OTTAWA SILICA COMPANY461where notices to employees are customarily posted.(d) Notify the Regional Director for Region 7, in writing,Reasonable steps shall be taken by Respondent to insurewhat steps Respondent has taken to comply therewith.[[that said notices are not altered, defaced, or covered byIT IS FURTHER RECOMMENDED that, except as hereinaboveany other material.found, all other allegations in the complaint be dismissed.11 In the eventthat theRecommended Order is adopted by the Boardthe date of thisOrder,what steps the Respondent has takento complyafter exceptions have been filed, this provision shall be modifiedto readherewith ""Notify the Regional Director for Region 7, in writing, within 20 days from